           Case 18-50932-MFW           Doc 10-1     Filed 12/10/18     Page 1 of 2



                      COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, ss.                                                               SUPERIOR COURT
                                                                           CIVIL ACTION
                                                                           NO. 18-3199

                      COMMONWEALTH OF MASSACHUSETTS

                                              vs.

STARION ENERGY, INC; STARTEL DM, LLC; TELELINK, LLC; TELESTARS LLC;
    FEZ LLC, D/B/A SHORETEK; RUZHDI DAUTI and DASHMIR MURTISHI,
                              Defendants

                                              and

 MASSACHUSETTS ELECTRIC COMPANY, D/B/A NATIONAL GRID, and NSTAR
   ELECTRIC COMPANY, D/B/A EVERSOURCE ENERGY, Trustee Defendants

 FURTHER MEMORANDUM OF DECISION ON COMMONWEALTH’S MOTIONS
           FOR ATTACHMENT ON TRUSTEE PROCESS AND
                 FOR PRELIMINARY INJUNCTION

      This Court ORDERS THAT THE INJUNCTION ENTERED BY THE COURT ON

OCTOBER 24, 2018 AND EXTENDED TO NOVEMBER 13, 2018 AT 5 PM IS

EXTENDED TO NOVEMBER 16, 2018 AT 5 PM OR UNTIL FURTHER ORDER OF

THIS COURT, to wit:

      (1) the trustee defendants National Grid and Eversource shall maintain in their possession

         all assets that are or will become due to Starion and not distribute those assets to

         Starion or anyone acting on its behalf;

      (2) that defendant Starion shall (a) not bill Massachusetts customers directly and shall

         continue to bill such Massachusetts customers through National Grid and Eversource;

         (b) not cancel any contracts with Massachusetts customers, unless in the ordinary

         course of business; and (c) not sell, assign or otherwise transfer its Massachusetts

         customers.



                                               1
           Case 18-50932-MFW   Doc 10-1   Filed 12/10/18   Page 2 of 2



      SO ORDERED.

                                                  _/s/ Michael D. Ricciuti ________
                                                  MICHAEL D. RICCIUTI
                                                  Justice of the Superior Court
Dated: November 13, 2018




                                     2
